DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaha (US 9571040 B2, of record).
With respect to the applicant’s argument:
A per claim 1:
Yamaha discloses in Fig. 1 a method comprising: 
receiving pluralities of data values  (DSP 12 receives plurality data from memory 13 and CPU 20 and ADC and HDMI, see column 4, lines 9-5, performs signal processing) for control of a rail voltage of an amplifier output stage (e.g. amplifier 6);  
determining that a receipt of a pending plurality of data values has been interrupted (control processor CPU 20 performs calculation and determine data for controlling power supply relay 25 in order to adjust rail voltage of the amplifier, see column 4, lines 25-26, CPU 20, perform calculation) ; and adjusting the rail voltage from a current level to a non-boosted rail-voltage level, upon the determination that the receipt of the pending plurality of data values has been interrupted (the control processor CPU 20 determines date for the adjusting supply voltage, see column 4, lines 33-40, volume 15 adjusts  the voltage level of the audio signal), and wherein the pluralities of data values correspond with pluralities of instantaneous audio volumes (the processor CPU 20 performs calculation and determine base on receiving the data values that would correspond with the audio volume of the electronic volume).
As per claim 3:
Yamaha discloses in Fig. 1 adjusting the rail voltage to the non-boosted rail-voltage level by decreasing the rail voltage at a predetermined rate (see column 4, lines 49-64, adjusting voltage power supply).
As per claim 4:
Yamaha discloses in Fig. 1 setting the rail voltage based upon the pluralities of data values, upon a determination that the receipt of the pending plurality of data values has not been interrupted (processor CPU 20 perform calculation upon receiving data, see column 6, lines 15-25, CPU 20 determines whether the power amplifier 16 can be operate at the low voltage or not by monitoring the signal of the audio signal).
As per claim 5:
Yamaha discloses in Fig. 1 initiating a timer upon handling of the pluralities of data values; and determining that the receipt of the pending plurality of data values has been interrupted based upon the timer reaching a predetermined time period (see column 6, lines 15-50, the silent period, time of setting).
As per claim 8:
Yamaha discloses in Fig. 1 calculating pluralities of data values for control of the rail voltage; and transmitting the pluralities of data values, wherein a first hardware component (e.g. memory 21, CPU 20 and power supply 25 and supply 26 and 27) is operable to set the rail voltage and to adjust the rail voltage; and wherein a second hardware component (memory 13 and processor DSP  12) is operable to perform the calculating of the pluralities of data values.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaha (US 9571040 B2, of record) in view of Delano (7498880 B2).
As per claim 7:
Yamaha discloses in Fig. 1 the rail voltage is for class A, class AB or class B amplifier except for a class G amplifier, or a class H amplifier.
Delano discloses in Fig. 1 an amplifier circuit having amplifier A0 and A1 being connected to load and wherein the amplifier A0 being connected to VCC0-0, VCC1-0 and VCC30-0 and VCC4-0 and wherein the amplifier can be configured with class G amplifiers over class A, AB and D amplifier for the benefits of improving efficiency and performance (see column 1, lines 37-40).
At the time of filing, it would have been obvious to one having ordinary skill in the art to modify the circuit of Yamaha with the class G as taught by Delano in order to provides the benefits of improving efficiency and performance (see column 1, lines 37-40).

Allowable Subject Matter

Claims 10-11, 13-17 & 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amendment of independent claim 10 overcomes the previous rejections of the prior art including the reference of Yamaha (US 9571040 B2 of record). Specially, the independent claim 10 requires a method of adjusting an amplifier output, the method comprising: detecting an interruption in reception of sets of data values and headers; setting a rail voltage of an audio amplifier output stage when no interruption in reception is detected; and, wherein the detection of the interruption is based upon a lapse of a predetermined time period; and wherein the predetermined time period is initiated upon a validation of a header. As such, the combination of limitations of the independent claim 10 overcomes the prior art.
Claims 11 & 13-15 are allowable as being dependent on claim 10.
The amendment of independent claim 16 overcomes the previous rejections of the prior art including the reference of Yamaha (US 9571040 B2 of record). Specially, the independent claim 16 requires a system for maintaining a boosted rail voltage corresponding with an audio amplifier, comprising: a first hardware circuitry and a second hardware circuitry operable to calculate frames of data for use in controlling the rail voltage wherein the first hardware circuitry is operable to clear the validation flag upon validating the frame of data; and wherein reception of the sets of data values and accompanying headers is determined to be interrupted if an amount of time since a most-recent clearing of the validation flag exceeds a predetermined amount of time. As such, the combination of limitations of the independent claim 16 overcomes the prior art.
Claims 17 & 19-20 are allowable as being dependent on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim(s)  6 & 9  is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments

Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. 
In para 2 of page 11 of the applicant’s remarks, the argues that:
Yamada failed to teaches “ the pluralities of data values correspond with pluralities of instantaneous audio volumes”.
The examiner respectfully disagrees and the examiner believes that the Fig. 1 of Yamada  and related text  discloses the limitation “the pluralities of data values correspond with pluralities of instantaneous audio volumes” and clearly, control processor CPU 20 performs calculation and determine data for controlling power supply relay 25 in order to adjust rail voltage of the amplifier, see column 4, lines 25-26, CPU 20, perform calculation based on receiving data from elements DSP 12, memories and also see column 4, lines 33-40 where Yamada discussed adjusting about adjusting volume and voltage level and thus the function language “the pluralities of data values correspond with pluralities of instantaneous audio volumes” discloses by Yamada and also see above discussion in claim 1.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843